Title: To Alexander Hamilton from Thomas Jefferson, 23 March 1793
From: Jefferson, Thomas
To: Hamilton, Alexander



Philadelphia Mar. 23. 1793 Saturday.
Sir

The Attorney general has just informed me that on a conversation with you it has been found convenient that we should meet at 9. oclock tomorrow at his house as Commissioners of the Sinking fund. I will attend there and shall hope the honor of meeting you. I have that of being Sir
your most obedt. servt.

Th: Jefferson
The Secretary of the Treasury.

